IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

CHAILE STEINBERG, Derivatively on           )
Behalf of Nominal Defendant,                )
MCKESSON CORPORATION,                       )
                                            )
                    Plaintiff,              )
                                            )
        v.                                  ) C.A. No. 2017-0736-SG
                                            )
ANDY D. BRYANT, WAYNE A.                    )
BUDD, JOHN H. HAMMERGREN,                   )
ALTON F. IRBY III, M. CHRISTINE             )
JACOBS, MARIE L. KNOWLES,                   )
DAVID M. LAWRENCE, M.D.,                    )
EDWARD A. MUELLER, LAUREEN                  )
SEEGER, and JANE E. SHAW,                   )
                                            )
                    Defendants.             )
and                                         )
                                            )
MCKESSON CORPORATION,                       )
                                            )
                    Nominal Defendant.      )

                                    ORDER

       AND NOW, this 7th day of December, 2017,

       WHEREAS, the public complaint in this matter was filed with redactions;

and

       WHEREAS, two members of the public filed requests to have an unredacted

version of the complaint made public; and
      WHEREAS, the matter was referred to Master in Chancery Morgan Zurn,

who found that continued confidential treatment of the complaint was not

warranted under Court of Chancery Rule 5.1; and

      WHEREAS, no party has taken exception to the Master’s Report; and

      WHEREAS, I have reviewed the matter and Report de novo, and reach the

same conclusion;

      THEREFORE, for the reasons stated in the well-reasoned Master’s Report

of December 7, 2017, it is ORDERED that the Plaintiff shall file an unredacted

copy of the complaint on the public docket by 5:00 p.m., December 8, 2017.

      SO ORDERED:



                                            /s/ Sam Glasscock III

                                            Vice Chancellor